3Jn tbe mlniteb ~tates QCourt of jfeberal QCiaims
                                         No. 20-87C

                                    (Filed: March 9, 2020)

                                  NOT FOR PUBLICATION

                                                 )
SHAPATNABAYA,                                    )
                                                 )     Pro Se Complaint; Sua Sponte
                     Plaintiff,                  )     Dismissal for Want of
                                                 )     Jurisdiction; RCFC 12(h)(3).
 V.                                              )
                                                 )
THE UNITED STATES,                               )
                                                 )
                     Defendant.                  )
__________                                       )

                                           ORDER

       The complaint of prose plaintiff Shapat Nabaya, a prisoner incarcerated at the
Federal Correctional Institution in Seagoville, Texas, is currently before the court. See
ECF No. 1. Because the court lacks jurisdiction over plaintiffs claims, the court must
dismiss this case pursuant to Rule 12(h)(3) of the Rules of the United States Court of
Federal Claims (RCFC). See RCFC 12(h)(3) ("If th~court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action.").

I.     Background

        On January 21, 2020, plaintiff filed a complaint for wrongful conviction and
imprisonment seeking $50,000 "for each year of the unjust conviction and
imprisonment." ECF No. 1 at 1. In his complaint, plaintiff alleges that "private citizens,
without oaths and letters of appointment filed a defective indictment" against him leading
to his imprisonment "on a defective warrant, sentence and indictment." Id. Plaintiff also
attached a variety of documents to his complaint, including: (1) a "Criminal Complaint"
captioned in the "Eastern District of Virginia"; (2) two of his own affidavits, also
captioned in the "Eastern District of Virginia"; (3) a "Statement of Claim for Which
Relief Can Be Granted" captioned in the "Eastern District of Virginia" alleging a claim
for "false arrest, indictment, conviction, sentence and incarceration"; and (4) an exhibit,
consisting of what appears to be the Department of Justice's response to plaintiffs
request under the Freedom of Information Act for records related to the appointment of
various individuals as Assistant United States Attorneys. See id. at 3-8; ECF No. 1-1.

        On February 26, 2020, the clerk's office received two submissions from plaintiff
styled as "motion to compel attorney to file his declaration" and "motion to compel
counsel to produce witness' statement of personal knowledge under Rule 602." Upon
review, the clerk's office stated that there was no provision in the rules of this court for
the filing of these items and referred the matter to the undersigned for a ruling.

IL     Legal Standards

        The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS, 828 F.2d 1555, 1558 (Fed. Cir.
1987). Therefore, plaintiffs complaints have been reviewed carefully to ascertain
whether, given the most favorable reading, any of plaintiffs claims support jurisdiction
in this court.

       This court is one of limited jurisdiction. Specifically, the Tucker Act grants the
court the authority to consider, "any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort." 28 U.S.C. § 149l(a)(l) (2012). "A
court may and should raise the question of its jurisdiction sua sponte at any time it
appears in doubt." Arctic Comer, Inc. v. United States, 845 F.2d 999, 1000 (Fed. Cir.
1988) (citation omitted).

III.   Analysis

       The claims presented in plaintiffs complaint are, by their nature, related to his
conviction and imprisonment. He seeks money damages as compensation for his
imprisonment. There are at least two impediments to this court's exercise of jurisdiction
over plaintiffs claims. First, for such a claim to fall within the jurisdiction of this court,
it must be founded on a conviction for a federal crime. See 28 U.S.C. § 1495 (2012).
Second, the conviction for a federal crime must have been reversed or set aside. See 28
U.S.C. § 2513 (2012). Plaintiff alleges in his complaint that he has been unjustly
convicted, but does not allege that his conviction has been reversed or set aside. See ECF
No. 1 at 1. Without this necessary prerequisite to suit, an unjust conviction claim filed in
this court must be dismissed for lack of jurisdiction. See, e.g., Salman v. United States,
69 Fed. Cl. 36, 39 (2005) (citations omitted).

       Plaintiffs submissions, dated February 26, 2020, are meritless challenges to the
parties' procedural ability to move forward.




                                              2
IV.    Conclusion

       For the reasons set forth above, the court does not possess subject matter
jurisdiction over this suit and this case must be dismissed.

        Accordingly, the clerk's office is directed to RETURN plaintiffs February 26,
2020 submissions, UNFILED, to plaintiff for the above stated defect. The clerk's office
is further directed to ENTER judgment for defendant DISMISSING plaintiffs
complaint for lack of subject matter jurisdiction, without prejudice, pursuant to RCFC
12(h)(3). Finally, the clerk's office is directed to REJECT any future filings from
plaintiff that are not in compliance with this court's rules.

       IT IS SO ORDERED.




                                                 r~~~
                                                 p   TRICIAE.CABELL
                                                 Judge
                                                                                    TH




                                             3